              Case 20-10691           Doc 110-2        Filed 09/17/20        Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND

In re:                                           )
                                                 )
Zachair, Ltd.                                    )      Case No. 20-10691-TJC
                                                 )
                 Debtor.                         )      Chapter 11
                                                 )


          ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
         OF WOMBLE BOND DICKINSON (US) LLP AS SPECIAL COUNSEL
              TO THE DEBTOR, PURSUANT TO 11 U.S.C. § 327(e)

         Having considered the Motion (the “Motion”)1 of the Debtor for Entry of an

Order, Authorizing Employment and Retention of Womble Bond Dickinson (US) LLP as

Special Counsel to the Debtor Pursuant to 11 U.S.C. § 327(e), all as more fully set forth

in the Motion; and upon consideration of the Retention Declaration; and the Court being

satisfied based on the representations made in the Motion and the Retention Declaration

that (i) Womble Bond Dickinson (US) LLP (“WBD”) neither represents nor holds an

interest adverse to the Debtor or to its estate with respect to the matters for which WBD

1
         Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in
         the Motion.
               Case 20-10691       Doc 110-2     Filed 09/17/20     Page 2 of 2




           is to be engaged; (ii) such attorneys are qualified to represent the Debtor under

section 327(e) of the Bankruptcy Code; and (iii) the employment of WBD is necessary

and would be in the best interest of the Debtor’s estate; and due notice of the Motion

having been given; and it appearing that no other or further notice need be given; and

after due deliberation and sufficient cause appearing therefor, it is hereby

           ORDERED that, the Motion is granted; and it is further

           ORDERED that, pursuant to section 327(e) of the Bankruptcy Code, the Debtor

is authorized to retain and employ WBD to represent it as special counsel in this Chapter

11 case with respect to the matters set forth in the Motion; and it is further

           ORDERED that, WBD shall be entitled to allowance of compensation and

reimbursement of expenses, upon the filing and approval of interim and final applications

pursuant to the Bankruptcy Code, Bankruptcy Rules, the Local Rules of this Court, and

such other orders as the Court may grant; and it is further

           ORDERED, that the Debtor is authorized to provide a retainer to WBD in the

amount of $70,000.00 to secure the payment of fees and costs as may be allowed by the

Court; and it is further

           ORDERED that this Court shall retain jurisdiction to resolve all matters arising

out of the Motion or this Order.


                                    *** End of Order ***




11515807
